Citation Nr: 1241268	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-06 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1944 to March 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating action of the Winston-Salem, North Carolina, Regional Office (RO), which denied entitlement to service connection for arthritis.  

This case was previously before the Board in August 2011, at which time the Board elected to pursue additional  development in conjunction with the service connection claim.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

A November 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The claims of entitlement to service connection for residuals of polio, hearing loss, and tinnitus have been re-raised by the record (November 2012 brief), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), (it appears that all three claims were the subject of prior final Board decisions).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

No form of arthritis was manifested during service or during the first post-service year, and currently diagnosed arthritis is not shown to be causally or etiologically related to service, or any incident therein.  

CONCLUSION OF LAW

The criteria for a grant of service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

Initially, the Board observes that the Veteran's service treatment records (STRs) are incomplete in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a veteran's STRs were unavailable or incomplete, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran was notified that additional STRs could not be located in December 2011.  

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in July and September 2008, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in July 2008, prior to the adjudication of the claim in October 2008.  Thereafter, the RO adjudicated the claim in a Statement of the Case (SOC) issued in January 2010, and in a Supplemental SOC issued in October 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The post-service treatment records including private medical reports and VA records have been obtained and associated with the file.  In addition lay statements have also been added to the file along with contentions and arguments provided by the Veteran and his representative.  

VA's duty to assist also includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, a VA examination was conducted in November 2011.  The Veteran and his representative have not maintained that these examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Background

The Veteran's DD 214 Form shows that he served in the United States Army from June 1944 to August 1946 with an MOS of airplane armorer gunner.  The Veteran has no awards or decorations indicative of combat.  

Review of the available service treatment records (STRs) does not reflect any complaints, treatment or a diagnosis of arthritis during service or any symptoms reasonably attributed thereto.  A record which appears to be a portion of the Veteran's induction examination makes a note of a fractured left foot 7 years previously and mentions weakness in the left foot following injury.  The March 1946 separation examination does not include any indication of arthritis in any area. 

The file contains an April 1959 medical statement of Dr. H.A.B. indicating that he had treated the Veteran off and on since 1947.  A history of a disability of the left leg and foot since the Veteran was 4 years old was noted, with symptoms reportedly becoming worse since the Veteran's discharge from service.  The doctor opined that this disability resulted from the Veteran having had poliomyalgia at the age of 7, which the doctor indicated was aggravated by the Veteran's service.  A second medical statement to essentially the same effect was provided by Dr. H.A.B. in May 1959.

In April 1959, the Veteran filed an original service connection claim for polio of the left foot and leg, sustained in 1930 and aggravated by service.  The Veteran indicated that this condition was not treated during service, but that it hurt and he had trouble with it in service.  

In April 1959, the Veteran's mother provided a lay statement to the effect that the Veteran had polio when he was 4 years old in the left leg and foot and was unable to walk for a year.  She indicated that after his discharge from service, he started working, at which time his left foot and leg started bothering him, getting worse since that time.  

A VA physician's certificate of August 1959, notes a history of a deformity of the left foot and of left foot pain for 10 years.  Poliomyelitis at 3 years old with residual paralysis of the left leg was assessed.  

Service connection for polio of the left foot and leg was denied in a June 1959 rating action. 

Also provided for the file was a 1964 medical statement of Dr. B.G.W., Jr.  The doctor indicated that he had been treating the Veteran since March 1964.  It was noted that the Veteran had a history of poliomyelitis as a child and complained of extreme weakness in his left arm and left leg.  

A VA examination was conducted in August 1964.  The Veteran complained of left knee, foot, and elbow soreness.  A history of polio since age 4, affecting the left side most, was noted.  Deformity of the left foot and fasciculation of the left calf were noted on examination.  Residuals of poliomyelitis, affecting the left arm and leg were diagnosed.

A service connection claim for residuals of poliomyelitis was denied again in a September 1964 rating action which was appealed.  The Board denied the claim in a decision issued in October 1965.

In April 1971, the Veteran filed to reopen the service connection claim for residuals of poliomyelitis.  

A VA examination was conducted in April 1971.  The Veteran complained of weakness of the legs, feet, and left arm.  Examination revealed generalized atrophy of all of the left lower leg muscles and that the Veteran's left foot had never fully developed.  Severe pes cavus and hammertoe deformity were also noted.  The left arm was described as weak, but with full range of motion and no muscle atrophy.  The diagnoses included residuals of poliomyelitis. 

In May 1971, a service connection claim for residuals of poliomyelitis was again denied and that rating action was appealed.  A private medical report of February 1972 was added to the file, indicating that the Veteran's symptoms consisted of painful feet and fasciculation of the leg muscles.  Physical examination revealed contractures of the feet with varus deformity.  Residuals of polio was diagnosed.  In a May 1972 decision, the Board continued the denial of service connection for residuals of poliomyelitis. 

Lay statements attesting to the Veteran's history of polio as a child and his worsening foot and leg symptoms after service were received for the record in April 1973.  The claim for poliomyelitis residuals was denied again by the RO in May 1973.  Again, the Veteran appealed the decision and the claim was again denied by the Board in September 1974.  

The Veteran filed an original service connection claim for arthritis in April 2008.

The file contains VA records dated from 2001 to 2008.  An August 2001 record noted deformities of the fingers and feet.  Rheumatoid arthritis, osteoarthritis and trigger finger deformities were also documented.  A September 2006 podiatry note indicates that the Veteran had been diagnosed with peripheral vascular disease with symptoms affecting the left foot.  An April 2008 record includes an assessment of bilateral foot pain, noting that the Veteran had severe bunions and bony deformities.  It was recorded that radiographs should be checked, and it was noted that it was felt that arthritis/degeneration was at least as likely as not due to military service/conditions while flying combat missions.   

The file also contains a summary of office notes from a private podiatry treatment source indicating that the Veteran had initially been seen in May 1974 with complaints of subluxed 2nd,  3rd and 5th MTP joints of the right foot.  A medical history of post-polio with weakness of the anterior tibial area, and rheumatoid arthritis was noted,  and both conditions were clinically assessed.  Thereafter, he was seen in August 2002, at which time he complained of a 3 to 4 year history of bilateral hallux nails.  At that time, it was noted that the Veteran reported that rheumatoid arthritis had been diagnosed in 1974.  The entry indicated that the Veteran had obvious rheumatoid arthritis with severe deformity of the right foot.  

Also on file are several undated records of the Sunay Clinic revealing treatment for rheumatoid arthritis. 

In August 2008, a lay statement from R.Z. was added to the file, indicating that between 1974 and 1980, he accompanied the Veteran to see Dr. L.B.H. for treatment of arthritis on 13 occasions.  

According to a VA audio examination report of October 2008, the Veteran reported that he served as an aircraft armor and ball turret gunner on a B-24 with service in the Caribbean and did not see hostile action. 

In September 2011, a private medical statement from Dr. B.W. was received indicating that he began treating the Veteran in 1961 for generalized arthritis.  It was noted that he continued to treat the Veteran until 1999.

In October 2011, VA requested through the National Personnel Records Center any records relating to the Veteran's treatment at Sheppard Field Air Force Base dated from May to July 1944.  In December 2011, a response was received indicated that no such records could be found and that these were believed to be lost in a 1973 fire and the Veteran was informed of this fact.   

In November 2011, a VA examination of the joints was conducted and the claims folder was reviewed.  The Veteran indicated that his claimed rheumatoid arthritis affected his hands, elbows, knees, hips, ankles and feet.  He indicated that symptoms started in 1944 with his knees and that during the 1960's, a podiatrist identified as Dr. J., made a diagnosis.  Diagnoses of right and left hand osteoarthritis; right and left elbow strain; right and left knee osteoarthritis; right hip strain; right and left ankle strain; and bilateral foot arthritis, were made.  The examiner indicated that the sparse STRs were reviewed which did not reveal any indication of rheumatoid arthritis.  Also noted were notations from a private doctor indicating that rheumatoid arthritis had been diagnosed in 1974.  The examiner indicated that with regard to the question of whether rheumatoid arthritis was a continuation of symptoms noted in the military; there was no evidence of rheumatoid arthritis in service.  The examiner conclude that it was less likely that the Veteran's rheumatoid arthritis began in service.  

In December 2011, the Veteran provided clarifying information indicating that in 1944 he was assigned to Sheppard Field, Wichita Falls, Texas.  It appears that an additional search for records was made, and that in August 2012, available records were forwarded, which were duplicates of records already on file.  

Analysis

At the outset, it appears that the Veteran's STRs in this case are incomplete.  A formal finding to this effect was provided for the record and for the Veteran in December 2011.  

The Board also notes that both aggravation and secondary service connection are not viable theories of entitlement in this case, as arthritis was not initially diagnosed until after service, and the Veteran has no service-connected conditions.  While the record indicates that the Veteran had polio prior to service, a service connection claim for polio residuals/poliomyelitis, was already addressed and denied by the Board in a final decision of September 1974.  That matter is not being revisited or readjudicated in conjunction with this appeal, as has been urged by the Veteran's representative (November 2012 brief).   

In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).   

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946, or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Under 38 C.F.R. § 3.303(b), the second and third Hickson elements may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

As an initial matter, the Veteran's representative maintains that the provisions of 38 U.S.C.A. § 1154(b) should be considered in this case.  The provisions of 38 U.S.C.A. § 1154(b) (West 2002) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The Board notes that the presumption afforded under 38 U.S.C.A. § 1154(b) is not for application in this case since a review of the evidence fails to reveal any indication that the Veteran participated in combat during his period of service.  The Veteran's DD 214 form reflects that he served with the United States Army from June 1944 to March 1946, with an MOS of airplane armorer gunner.  The evidence on file contains no recognized military citations or other supportive evidence that the Veteran actually engaged in combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  Significantly, the Veteran himself reported that he served as an aircraft armor and ball turret gunner on a B-24 with service in the Caribbean and did not see hostile action (VA audio examination report of August 2008).  The Board notes that the RO also failed to conclude that the Veteran had combat status.

In this case, Hickson element (1), evidence of current disability has been established.  Upon VA examination of 2011, diagnoses of right and left hand osteoarthritis; right and left elbow strain; right and left knee osteoarthritis; right hip strain; right and left ankle strain; and bilateral foot arthritis were made.  

The remaining question is whether the currently claimed arthritis was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.  

With regard to Hickson element (2), in-service incurrence, review of the available STRs fails to reveal any mention of arthritis.  Significantly, the Veteran's separation examination of March 1946 is on file which does not include any indication of arthritis in any area, or any abnormality of the musculoskeletal system.  

The Board observes that the Veteran's separation physical examination report is highly probative as to his condition at the time of his release from active duty, as it was generated with the specific purpose of ascertaining his then-physical condition, as opposed to his current assertions made many decades after the service that are being proffered in an attempt to secure VA compensation benefits.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Cf. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's testimony).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).   

Private medical evidence on file reflects that at the earliest, arthritis was first diagnosed and treated in 1961, 15 years after the Veteran's discharge from service (see 2011 medical statement of Dr. B.W.).  As such, arthritis was not diagnosed during service or within the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  In this case, clinical evidence reflects that it was more than a decade after service that there was any indication of arthritis.  As such, service connection on a presumptive basis is not warranted.  

The Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Turning to this third element, nexus evidence, the file arguably contains two medical opinions, addressing the issue of an etiological link between the Veteran's claimed arthritis and service.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The 2011 opinion of a VA examiner to the effect that it was less likely that the Veteran's rheumatoid arthritis began in service, was based on full review of the Veteran's clinical and lay history.  The examiner's opinion was supported by his reasoning that there was no indication of arthritis in service or for many years after.  That reasoning is consistent with the clinical evidence which establishes that arthritis was not shown in service, or initially shown until more than a decade after the Veteran's discharge from service.   

Hence, the negative opinion provided by the VA examiner is found to be of high probative value in this case, as it was made based upon consideration of a comprehensive historical record and claims file review, and is supported persuasive and logical rationale based on an accurate factual history.  The Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

In contrast, an April 2008 VA record includes an assessment of bilateral foot pain, noting that the Veteran had severe bunions and bony deformities.  It was recorded that radiographs should be checked, and it was noted that it was felt that arthritis/degeneration was at least as likely as not due to military service/conditions while flying combat missions.  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  Here, the history upon which that opinion was apparently based is inaccurate.  As determined earlier, the Veteran did not participate in combat; hence, he did not fly combat missions.  Further, there isn't any indication that the Veteran's service and clinical history and records were reviewed or considered.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and has a sound reasoning for the conclusion.  See also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (post-service medical opinion relying solely on lay history provided by claimant constitutes a competent medical opinion); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Accordingly, the 2008 opinion is based on an inaccurate history and lacks sound reasoning for the conclusion reached; hence, it has essentially no probative value.   

With respect to lay evidence, the Board observes that the Veteran asserts that his knees have been symptomatic since service, and that he was experienced leg, foot and arm pain and weakness since service.  The Veteran is generally considered competent to provide an account of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Despite the fact that such account is somewhat vague and generalized, the Veteran is nonetheless considered competent to provide this information and the Board finds no reason to question the credibility of this account.  

However, the fact remains that arthritis was not clinically diagnosed until 1961 and significantly, the Veteran is not considered competent to provide a lay account of chronicity and continuity of symptoms of arthritis since service.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not such a condition and accordingly any lay contentions to the effect that knee "symptoms" and generalized joint pain and weakness present since service represented arthritis, are not considered competent.  Significantly, private medical evidence dated in 1959 and VA examinations of 1964 and 1971 document the Veteran's complaints of weakness and pain in the legs, arms and feet; however such complaints were repeatedly associated with the Veteran's polio which was diagnosed as a child, and were consistently clinically assessed as residuals of polio/poliomyelitis, and not as chronic and continuous symptoms related to and/or arising from service.   

The Board also acknowledges the Veteran's general contentions to the effect that his arthritis was incurred in or is otherwise related to service.  Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from arthritis as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his claimed arthritis to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Essentially, as the weight of the evidence is against a finding that any type of the Veteran's currently claimed arthritis was incurred in service or during the first post-service year, or is otherwise etiologically is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). The benefit sought on appeal is therefore denied.   


ORDER

Entitlement to service connection for arthritis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


